Citation Nr: 1729810	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  11-03 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and the Veteran's Spouse


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Navy from January 1963 to December 1966.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a September 2009 decision of the Houston, Texas, Regional Office (RO). In October 2012, the Veteran had a travel board hearing before the undersigned Veterans Law Judge, but a transcript could not be produced. In December 2012, the Veteran stated that he wanted another hearing. 

In April 2014 and September 2016, the Board remanded the case to the RO for additional action. In January 2017, the Veteran was afforded another travel board hearing before the undersigned Veterans Law Judge. A hearing transcript is in the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND


Remand is necessary to obtain deck logs to attempt to verify the Veteran's reported stressor of disarming an activated torpedo. These records were requested in the April 2014 Remand but not obtained. The RO's compliance with the Board's remand instructions is neither optional nor discretionary. Stegall v. West, 11 Vet. App. 268 (1998).  

VA treatment records in the file indicate that the Veteran has been treated for PTSD since September 2004. A June 2012 VA examination and April 2015 medical opinion state that the Veteran does not have PTSD. A December 2016 VA letter states, however, that the Veteran "has a diagnosis of and is receiving treatment for" PTSD. Remand is necessary for the VA examiner to consult with the VA treating psychiatrist(s) to determine whether the Veteran has a diagnosis of PTSD.

The case is REMANDED for the following action:

1.  Attempt to obtain deck logs for the U.S.S. Orion for the period of February 1965 to March 1965 and associate them with the VBMS electronic file. The deck logs should be reviewed for supporting documentation of the Veteran's alleged stressor of disarming an activated torpedo.

If the deck logs are not obtained, all efforts to obtain them and any negative responses received must be documented and associated with the claims file.

2.  Return the file to the VA examiner who provided the April 2015 VA medical opinion. If the examiner is not available, have the file reviewed by a similarly-qualified examiner. The VA examiner should consult with the Veteran's treating VA psychiatrist(s) to reconcile the conflicting records about whether the Veteran has PTSD.

a.  The examiner should address (1) whether the Veteran currently has PTSD and (2) whether he had PSTD at any point since he filed his claim in December 2008.

b.  If the examiner concludes that the Veteran has or had PTSD, the examiner should state what stressor(s) caused the disorder.

c.  If, after consultation with the Veteran's treating VA psychiatrist(s), the examiner concludes that the Veteran has not, at any point, had PTSD, the examiner should explain why and reconcile that determination with the many VA treatment records indicating treatment for PTSD.

3.  Readjudicate the issue on appeal. If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).




